Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/14/2022, with respect to the previous objection to the drawings has been fully considered and are persuasive.  Applicant has submitted a replacement Figure 3.  The previous objection to the drawings has been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/14/2022, with respect to the previous 112(b) rejections of claims 1-3, & 6 have been fully considered and are persuasive.  Applicant has canceled claim 3 and amended the other claims to obviate the issues.  The previous 112(b) rejections of claims 1-3, & 6 have been withdrawn. 

Regarding Applicant’s arguments pertaining to the previous 102 rejection under Zhang, Examiner is not clear to some of the amendment limitations pertaining to the sensor and the processor (see 112(b) rejections below.  see Examiner’s Comment).   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on lines 4-8 “at least one sensor configured to sense sensing information including a sensing value collected from the at least one sensor, wherein the sensing information includes a first sensing value measured through a mold sensor, a second sensing value measured through an air quality sensor, and a measurement time when the first sensing value and the second sensing value are measured”.  Examiner is not clear to this limitation, as the claim recites “at least one sensor” configured to sense sensing information.  The sensing information appears to comprise a sensing value, a first sensing value, a second sensing value, and a measurement of time.  This would appear to necessitate the mold sensor and the air quality sensor as well (e.g. how can this be “at least one sensor” which is open to the interpretation of one sensor, if the sensing information requires sensing values measured by these additional mold and air quality sensors?).  
Claim 1 recites the limitation "the processor" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 introduces “one or more processors” on line 9.
Claim 1 has been amended on lines 22-27 to recite additional processor configuration clause limitations. Examiner is not clear to these limitations.  In particular, Examiner notes the following: 
1)  Examiner does not consider “a range of sensing information of the learning model” to be established, as the sensing information pertains to the at least one sensor and the learning model is then applied to said sensing information.  To Examiner’s understanding, Applicant is using a predictive model (e.g. linear regression as shown in Applicant’s Figures 6-7) which is compared with the actual sensed data points/sensing information.  This predictive model may be based on the sensing information but does not appear to be the actual sensing information.  Applicant may further clarify, 
2)  Examiner is not clear to the language transition from “range of sensing information of the leaning model” in line 23 to “each range of sensing values” in line 24 and then “a range of sensing values” in line 27.  Examiner also refers directly above as to whether the “sensing values” of the learning model are actually sensing values as opposed to being part of a predictive model. 

Examiner’s Comment
Examiner require further clarification to the language of claim 1, particularly with regards to the sensor configuration clause in lines 4-8, and the processor configuration clause(s) in lines 22-27.  As currently claimed, Examiner is not clear whether the Zhang reference is overcome. 
 
To advance prosecution, Examiner notes that Zhang teaches sensing weather (temperature, humidity) which appears to correspond with the air quality sensor of claim 1, as well as using a camera and chromaticity which appears to correspond with a mold sensor (see Zhang’s machine translation, [0039]-[0046], [0052]).  The chromaticity has different “ranges”/levels to correspond with different pollution levels, and the type of bacteria can be determined by collected images, degree of pollution, and growth rate.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718